74 F.3d 1258
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert W. SAUNDERS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3820.
United States Court of Appeals, Federal Circuit.
Dec. 21, 1995.

1
Petition for review of an order of the Merit Systems Protection Board issued in NY3443950508-I-1 on September 13, 1995, denying review of the initial decision dated June 21, 1995.


2
68 M.S.P.R. 535 [VACATING, --- F.3d ----].


3
REVIEW REINSTATED.

Official Caption1
Authorized Abbreviated Caption2
SAUNDERS V MSPB, 95-3920
ORDER

4
Petitioner having filed the required brief, it is


5
ORDERED that the order of dismissal and the mandate be, and the same hereby are, VACATED and RECALLED, and the petition for review is REINSTATED.


6
Respondent should compute the due date for filing its brief from the date of this order.



1
 Required for use on petitions, formal briefs and appendices, court opinions, and dispositive court orders.  FRAP 12(a);  32(a)


2
 Authorized for use only on items not requiring the Official Caption as listed in note 1